


Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of July 31,
2013, by CTC Media, Inc., a Delaware corporation (the “Company”), and Yuliana
Slashcheva (the Executive”).

 

WHEREAS, the Company desires to employ the Executive, and the Executive desires
to be employed by the Company, in the capacity of Chief Executive Officer.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties agree as
follows:

 

1.                                      Term of Employment.  The Company hereby
agrees to employ the Executive in the capacity of Chief Executive Officer, and
the Executive hereby accepts employment with the Company in the capacity of
Chief Executive Officer, upon the terms set forth in this Agreement, effective
as of August 1, 2013 (the “Commencement Date”).  The Executive’s employment
under this Agreement shall continue until the Executive’s employment is
terminated in accordance with the provisions of Section 5.

 

2.                                      Title; Capacity.

 

(a)                                 The Executive shall serve as Chief Executive
Officer of the Company.  The Executive agrees to perform such other duties and
responsibilities as the Company’s Board of Directors (the “Board”) or its
designee shall from time to time reasonably assign to her and which are
consistent with her status as Chief Executive Officer.

 

(b)                                 The Executive shall be based at the
Company’s headquarters in Moscow, Russia or such other location as the Company
and the Executive shall mutually agree.  The Executive understands and agrees
that she will be required to travel from time to time.

 

(c)                                  The Executive shall have the authority
reasonably necessary in order to enable her to fulfill her duties and
responsibilities.  The Executive shall be subject to the supervision of, and
shall have such authority as is delegated to her by, the Board and the Company’s
bylaws and certificate of incorporation.

 

(d)                                 The Executive agrees to devote her entire
business time, attention and energies to the business and interests of the
Company and its subsidiaries (the “Group”) during her employment with the
Company and shall not engage in any other business activities without the prior
written approval of the Board; provided, however, that the Executive shall be
permitted to devote a reasonable amount of time to civic, charitable and
community affairs and the management of her personal investments and affairs. 
The Board will consider in good faith any requests by the Executive for approval
to serve in a non-executive capacity on boards of directors of other businesses
that do not compete with the Group. The Executive agrees to abide by the rules,
regulations, instructions, personnel practices and policies of any Group company
that have been delivered to the Executive and any changes therein that may

 

--------------------------------------------------------------------------------


 

be adopted from time to time by any Group company (to the extent such changes
apply generally to all senior employees of the Group).

 

3.                                      Compensation and Benefits.

 

(a)                                 Base Salary.  The Company shall pay the
Executive, in regular installments in accordance with the Company’s standard
payroll practices, base salary at the annualized rate of US$800,000 (the “Base
Salary”), less all applicable Russian federal and local taxes, effective as of
the Commencement Date.  From January 1, 2014, the Base Salary may be adjusted
(but not reduced) from time to time in accordance with normal business practice
and upon mutual agreement of the parties.  The Base Salary shall be pro-rated
for any year in which the Executive is not an employee of the Company for the
full year. Such Base Salary shall be paid in Russian rubles, with each regular
installment converted into Russian rubles at the average US dollar-Russian ruble
exchange rate for the immediately preceding calendar month (or such other period
in respect of which such installment is paid).

 

(b)                                 Annual Bonus.  The Executive shall be
eligible for an annual bonus in cash equal to up to one hundred percent (100%)
of the Base Salary (the “Performance Bonus”), less all applicable Russian
federal and local taxes, subject to the achievement of performance targets to be
set by the Board or a committee thereof no later than the end of first quarter
of the relevant year (or, with respect to 2013, such performance targets as have
previously been established by the Board or a committee thereof in respect of
the previously serving Chief Executive Officer).  Whether such performance
targets have been achieved will be decided by the Board or a committee thereof
in its reasonable good faith discretion.  Other than as expressly set forth in
Section 6(b), the Executive must be an active employee of the Company on the
date bonuses for any fiscal year are generally distributed to the Company’s
senior management in order to be eligible for a bonus award in respect of such
year.  Any annual bonus payable hereunder shall be paid by the Company to the
Executive in accordance with the Company’s normal practice as applied to its
three most senior executives, and in any event by no later than April 30 of the
following year.

 

(c)                                  Vacation. The Executive shall be eligible
to accrue a maximum of 31 business days of paid vacation per calendar year (plus
an Russian statutory holidays and other entitlements), subject to proration to
the Commencement Date and to be taken at such times as may be approved by and in
the sole discretion of a Co-Chairman of the Board (which approval shall not be
unreasonably withheld or delayed).  Such vacation days shall accrue at the rate
of 2.583 days per month; although the Executive shall be permitted to take
vacation time prior to accruing such days.

 

(d)                                 Equity Award. Effective as of the
Commencement Date, the Company shall grant to the Executive an equity award in
respect of one hundred sixty-one thousand one hundred eleven (161,111)
restricted stock units (“RSUs”) (the “Equity Award”), pursuant to the Company’s
2013 Equity Incentive Plan, under the terms and conditions set forth in
Exhibit A hereto.  The Company represents that it has properly reserved the
number of RSUs subject to the grant hereunder and has all corporate authority to
make the grant. The RSUs subject to the Equity Award shall be registered on a
Form S-8 or other appropriate registration statement under the Securities Act of

 

2

--------------------------------------------------------------------------------


 

1933, as amended. The parties agree that the vesting of such Equity Award shall
be deemed to have commenced as of the Commencement Date.

 

(e)                                  Insurance.  The Company shall provide the
Executive and her immediate family with medical insurance, at the Company’s sole
cost (other than any income tax liability of the Executive with respect to such
benefit), with a reputable international insurance provider.  Such coverage
shall be governed by the terms of the insurance policy and the Company will use
its best efforts to cause such coverage to take effect promptly following the
Commencement Date.  In addition, the Company shall provide the Executive with,
and pay the annual premiums on, a life and disability insurance policy with a
reputable international life insurance provider. The Executive’s life and
disability insurance coverage will be equivalent to 100% of the Executive’s
annual compensation (including the Base Salary and potential Performance Bonus).

 

(f)                                   Transportation.  The Company shall provide
the Executive with the exclusive use of a luxury class sedan car (which shall
remain the property of the Company) and personal driver coverage 24 hours per
day, 7 days per week, during the term of the Executive’s employment with the
Company.  This sedan will be eligible for replacement by a newer model every
five years. The Executive shall have discretion to choose the make of this car
so long as the cost of such car (exclusive of maintenance and fuel) does not
exceed the amount allocated for the Chief Executive Officer’s car in the
Company’s then current budget.  To the extent that the cost of such car does
exceed such amount, the excess shall be deducted from the Base Salary.

 

(g)                                  Personal assistants.  The Company shall, at
its sole cost, provide the Executive with two personal assistants who shall work
exclusively for the Executive.

 

(h)                                 Mobile phone.  The Company shall provide the
Executive with a mobile phone and shall pay the line rental and service fees and
the cost of any business-related calls and data traffic.

 

(i)                                     Equipment.  The Company shall consider
on a case-by-case basis the Executive’s reasonable requests for home office
equipment (such as a laptop computer, printer and/or fax machine) and, to the
extent the Company believes the Executive’s service to the Company requires the
use of such items, it shall provide them to the Executive (but, at all times,
such items shall remain the property of the Company).

 

(j)                                    Reimbursement of Expenses.  During the
term of this Agreement, the Company shall reimburse the Executive for reasonable
travel or other business-related out-of-pocket expenses incurred in connection
with the performance of the Executive’s duties under this Agreement upon
presentation of receipts and/or other documentation evidencing such expenses. 
When travelling on business, the Executive shall be entitled to be reimbursed
for business class air fare; provided, however, that for air travel in excess of
5 hours flying time, the Executive shall be entitled to be reimbursed for first
class airfare.

 

(k)                                 Indemnification Agreement.  The Company
shall enter into the Company’s standard officer indemnification agreement with
the Executive (the “Indemnification Agreement”) which shall provide that,
subject to the terms and

 

3

--------------------------------------------------------------------------------


 

conditions thereof, the Company shall indemnify the Executive for liabilities
incurred by her arising from her services to the Group.

 

(l)                                     Other Benefits.  From time to time the
Compensation Committee of the Board may approve other benefit programs to be
generally available to the executive management of the Company.  The Executive
will be permitted to participate in such benefit programs provided that, to the
extent applicable, any policies covering such benefits permit the Executive to
participate.

 

4.                                      Taxes.  The Executive shall be
responsible for all of her own individual federal and/or local taxes payable in
Russia or any other jurisdiction in which she is subject to tax and she shall
pay such taxes directly or, to the extent required by Russian law, the Company
shall withhold such taxes from payments it is required to make to the Executive
hereunder.

 

5.                                      Employment Termination.  The employment
of the Executive by the Company pursuant to this Agreement shall terminate upon
the occurrence of any of the following:

 

(a)                                 At the election of the Company by an action
taken by a simple majority of the Board at a meeting at which the Executive is
permitted to appear before the Board, for Cause, immediately upon written notice
by the Company to the Executive after observance of any cure period provided in
the following sentence.  For the purposes of this Agreement, “Cause” for
termination shall be deemed to exist upon: (i) a good faith finding by the
Company that (A) the Executive has failed to adequately perform the material
aspects of her  assigned duties for the Company in a manner that materially and
adversely affects the Company, or (B) the Executive has engaged in dishonesty,
gross negligence or intentional misconduct that materially and adversely affects
the Company; (ii) the Executive’s conviction of, or the entry of a pleading of
guilty or nolo contendere by the Executive, to any crime involving moral
turpitude or any felony; (iii) the Executive’s material breach of Section 7 or 8
hereof; or (iv) the Executive’s intentional violation of Company policy in a
manner that materially and adversely affects the Company; in the case of an
event set out in subclauses (i)(A) and (iv) above, after (1) written notice of
such event and (2) where the failure or violation that is the subject of the
notice is capable of correction, the failure of the Executive to correct the
failure or violation in question after a 15-day cure period.

 

(b)                                 At the election of the Company, without
Cause, upon not less than six months’ prior written notice of termination; or
immediately upon payment of six month’s Base Salary in lieu of such notice.

 

(c)                                  Upon the Executive’s death or by the
Company on account of the Executive’s Disability.  For purposes hereof,
“Disability” shall mean the inability of Executive to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment and shall be determined by the Board or a committee thereof on the
basis of such medical evidence as the Board or such committee deems warranted
under the circumstances.

 

(d)                                 At the election of the Executive, otherwise
than for Good Reason (as defined below), upon not less than six months’ prior
written notice of resignation.

 

4

--------------------------------------------------------------------------------


 

(e)                                  At the election of the Executive for Good
Reason upon not less than 60 calendar days’ notice.  For purposes hereof, the
Executive shall be entitled to elect to terminate this Agreement for “Good
Reason” for any of the following reasons: (i) a material reduction in the
Executive’s duties and responsibilities, (ii) a reduction in the Executive’s
Base Salary or maximum target bonus opportunity; (iii) a change of geographic
location of the Executive’s principal base of operation to a location other than
the greater Moscow metropolitan area; or (iv) the failure of the Company to pay
any amounts due hereunder, subject to the Company’s right to cure for no less
than 15 days after written notice from the Executive.

 

6.                                      Payments upon Termination.

 

(a)                                 Upon any termination of this Agreement in
accordance with Section 5, the Company shall pay to the Executive any accrued
but unpaid Base Salary, accrued but unpaid vacation days and any unreimbursed
expenses to which the Executive is entitled (the “Accrued Amounts”).

 

(b)                                 In addition to any Accrued Amounts, if the
Company elects to terminate this Agreement without Cause pursuant to
Section 5(b) above or if the Executive elects to terminate this Agreement for
Good Reason pursuant to Section 5(e) above, then, in either case, the Company
shall pay the Executive, within 75 days following such termination, a severance
payment equal to six months of the Executive’s then current Base Salary, less
all applicable Russian federal and local taxes and withholdings; provided,
however, that any severance payment shall be conditioned upon the Executive
signing a release in substantially the form attached hereto as Exhibit B (the
“Release”).

 

(c)                                  In addition to any Accrued Amounts, if this
Agreement is terminated by the Company upon the Executive’s death or in
connection with the Executive’s Disability, the Company shall pay the Executive
(or in the case of her death, her estate or heirs) (i) the pro rata portion of
the annual bonus for the fiscal year in which the termination occurred, subject
to the achievement of the performance objectives for such year, and (ii) if the
termination occurs prior to the date of payment of the annual bonus for the
prior fiscal year, the annual bonus for the prior fiscal year, subject to the
achievement of the performance objectives for such prior fiscal year; each to be
paid when bonuses for such years are generally paid to the Company’s three most
senior executives; provided, however, that any such payments shall be
conditioned upon the Executive (or her legal representative or heirs, as
appropriate) signing the Release.

 

(d)                                 Any post-termination payments or benefits
due and payable to the Executive by operation of law (but not pursuant to any
other agreement with the Company) shall be deducted from any amount of severance
otherwise payable under this Section 6.

 

(e)                                  This Section 6 shall survive the
termination of this Agreement.

 

7.                                      Non-Competition and Non-Solicitation.

 

(a)                                 During the term of the Executive’s
employment and for a period of one (1) year with respect to subclause (i) below,
and for a period of two (2) years with respect to subclause (ii) and
(iii) below, from the date at which the Company and the

 

5

--------------------------------------------------------------------------------


 

Executive agree that the Executive shall no longer be required to perform her
duties and responsibilities under this Agreement (i.e. from the date the
Executive is no longer performing services under this Agreement (which, for the
avoidance of doubt, may be before any notice period for termination under this
Agreement has lapsed)) (the “End of Service Date”), the Executive will not
directly or indirectly:

 

(i)                                     as an individual proprietor, partner,
stockholder, officer, employee, director, independent consultant, joint
venturer, investor, lender, or in any other capacity whatsoever (other than as
the holder of not more than five percent (5%) of the total outstanding stock of
a publicly held company), engage in the business of television broadcasting
(including, without limitation, the production of programming for television
broadcast) in (A) Russia, (B) in any other country in the Commonwealth of
Independent States (as comprised as of the date hereof) or (C) in any other
country in which the Company or any member of the Group then has a television
broadcasting license or in which it has undertaken material preparations to
obtain a television broadcasting license; or

 

(ii)                                  either alone or in association with
others, recruit, solicit or induce, or attempt to induce, any employee or
employees of the Group (other than the Executive’s personal assistant and her
driver) who were employees of the Group at any time during the six (6) months up
to and including the End of Service Date; or

 

(iii)                               either alone or in association with others,
solicit, divert or take away, or attempt to divert or to take away, the business
or patronage of any of the current or prospective business partners, advertisers
or affiliate stations of the Group while employed by the Company and as a result
of the Executive’s employment with the Company.

 

(b)                                 If any restriction set forth in this
Section 7 is found by any court of competent jurisdiction to be unenforceable
because it extends for too long a period of time or over too great a range of
activities or in too broad a geographic area, it shall be interpreted to extend
only over the maximum period of time, range of activities or geographic area as
to which it may be enforceable.

 

(c)                                  The Executive acknowledges and agrees that
the restrictions contained in this Section 7 are necessary for the protection of
the business and goodwill of the Group and are considered by the Executive to be
reasonable for such purpose.  The Executive agrees that any breach of this
Section 7 may cause the Company substantial and irrevocable damage and
therefore, in the event of any such breach, in addition to such other remedies
as may be available, the Company shall have the right to seek specific
performance and injunctive relief.

 

(d)                                 The Executive agrees that during the
non-competition and non-solicitation period, the Executive will give notice to
the Company of each new business activity the Executive  plans to undertake, at
least (10) business days prior to beginning any such activity.  The notice shall
state the name and address of the individual, corporation, association or other
entity or organization (“Entity”) for whom such activity is undertaken and the
name of the Executive’s business relationship or position with the entity.  The
Executive further agrees to provide the

 

6

--------------------------------------------------------------------------------


 

Company with other pertinent information concerning such business activity as
the Company may reasonably request in order to determine the Executive’s
continued compliance with her obligations under this Agreement.

 

(e)                                  The provisions of Section 7 survive the
termination of the Executive’s employment and the termination of this Agreement.

 

8.                                      Proprietary Information.

 

(a)                                 The Executive agrees that all information
and know-how, whether or not in writing, of a private, secret or confidential
nature concerning the Group’s business or financial affairs (collectively,
“Proprietary Information”) is and shall be the exclusive property of the Group. 
By way of illustration, but not limitation, Proprietary Information may include
business processes, methods and techniques; planned programming schedules;
material terms of contracts, research data, personnel data, computer programs
and supplier lists.  The Executive shall not disclose any Proprietary
Information to others outside the Group or use the same for any unauthorized
purposes without written approval of the Board, either during or after her
employment; provided, however, that Proprietary Information shall not include
information which, at the time of disclosure or use, was generally available to
the public other than by breach of this Agreement or was available to the party
to whom disclosed on a non-confidential basis by disclosure or access provided
by the Company or a third party without breaching any obligations of the
Company, the Executive or such third party or was otherwise developed or
obtained legally and independently by the person to whom disclosed without
breach of this Agreement; and provided, further, that the Executive may disclose
Proprietary Information when required to do so by a court of competent
jurisdiction, by any governmental agency having supervisory authority over the
business of the Group or by any administrative or legislative body (or committee
thereof) with jurisdiction to order the Executive to divulge, disclose or make
accessible such information.

 

(b)                                 The Executive agrees that all files,
letters, memoranda, reports, records, data, notebooks, program listings, or
other written, photographic, or other tangible material containing Proprietary
Information, whether created by the Executive or others, which shall come into
her custody or possession, shall be and are the exclusive property of the Group
to be used by the Executive only in the performance of her duties for the Group.

 

(c)                                  The Executive agrees that her obligation
not to disclose or use information, know-how and records of the types set forth
in paragraphs (a) and (b) above, also extends to such types of information,
know-how, records and tangible property of business partners of the Group or
other third parties who may have disclosed or entrusted the same to the Group or
to the Executive in the course of the Group’s business.

 

(d)                                 The provisions of Section 8 survive the
termination of the Executive’s employment and the termination of this Agreement.

 

9.                                      No Restrictions On Employment.  The
Executive hereby represents that she is not bound by the terms of any agreement
with any previous employer or other party to refrain from using or disclosing
any trade secret or confidential or proprietary information in the

 

7

--------------------------------------------------------------------------------


 

course of her employment with the Company or to refrain from competing, directly
or indirectly, with the business of such previous employer or any other party. 
The Executive further represents that her performance of all the terms of this
Agreement and as an employee of the Company does not and will not breach any
agreement to keep in confidence proprietary information, knowledge or data
acquired by her in confidence or in trust prior to her employment with the
Company.

 

10.                               Notices.  All notices required or permitted
under this Agreement shall be in writing in English and shall be deemed to have
been duly given when delivered either (i) in person (which notice shall be
deemed effective upon personal delivery), (ii) by reputable overnight courier
service (which notice shall be effective upon signed receipt by the Executive),
or (iii) by email (which notice shall be deemed effective upon electronic
confirmation of receipt); in each case addressed to the other party at the
address shown on the signature page hereto, or at such other address or
addresses as either party shall designate to the other in accordance with this
Section 10.

 

11.                               Entire Agreement.  This Agreement, together
with the Indemnification Agreement and any agreement in respect of the Equity
Award, constitutes the entire agreement between the parties and supersedes all
prior agreements and understandings, whether written or oral, relating to the
subject matter of this Agreement.

 

12.                               No Cumulative Benefits.  In connection with
the Executive’s employment with the Company, she will be asked to serve in the
capacity of officer and/or director of the representative office of the Company
in Russian and/or other Group companies.  In connection therewith and consistent
with Russian law, the Executive will be required to enter into employment
contracts and other similar agreements with such Group companies (“Other Group
Employment Contracts”).  Payments, benefits and entitlements under this
Agreement and under all Other Group Employment Contracts shall not be
cumulative.  Any payments, benefits or entitlements provided for under any Other
Group Employment Contract shall be deducted from any payments, benefits or
entitlements due under this Agreement.

 

13.                               Amendment.  This Agreement may be amended or
modified only by a written instrument executed by the Executive and a person
duly authorized by the Board.

 

14.                               Governing Law.  This Agreement shall be
governed by and construed under and in accordance with the laws of the State of
Delaware without regard to any applicable conflict of laws provisions.

 

15.                               Arbitration. Any dispute concerning, arising
out of or relating to this Agreement shall be submitted to binding arbitration
before the London Court of International Arbitration (the “LCIA”) and the
arbitration shall be conducted pursuant to the LCIA Rules.  The number of
arbitrators shall be one (the “Arbitrator”), who shall be appointed by the
LCIA.  The arbitration shall be conducted in accordance with the following
additional provisions:

 

(a)                                 The parties shall commence the arbitration
by jointly filing a written submission with the LCIA.

 

(b)                                 The seat of arbitration shall be London,
England; the language to be used in the arbitral proceedings shall be English;
and the governing law shall be the substantive internal laws of the State of
Delaware.

 

8

--------------------------------------------------------------------------------


 

(c)                                  Not later than 30 calendar days after the
conclusion of the arbitration hearing, the Arbitrator shall prepare and
distribute to the parties a writing setting forth the arbitral decision and the
Arbitrator’s reasons therefor.  Any award rendered by the Arbitrator shall be
final, conclusive and binding upon the parties, not subject to appeal, and
judgment thereon may be entered and enforced in any court of competent
jurisdiction, provided that the Arbitrator shall have no power or authority to
grant injunctive relief, specific performance or other equitable relief.

 

(d)                                 The Arbitrator shall have no power or
authority, to (x) modify or disregard any provision of this Agreement, including
the provisions of this Section 15, or (y) address or resolve any issue outside
the scope of the arbitration provision that is not submitted by the parties.

 

(e)                                  The parties shall not be entitled to
discovery, and the Arbitrator shall have no power to order discovery of
documents, oral testimony or other materials.

 

(f)                                   In connection with any arbitration
proceeding pursuant to this Agreement, each party shall bear its or her own
costs and expenses.

 

16.                               Successors and Assigns.  This Agreement shall
be binding upon and inure to the benefit of both parties and their respective
successors and assigns, including any corporation with which or into which the
Company may be merged or which may succeed to its assets or business, provided,
however, that the obligations of the Executive are personal and shall not be
assigned by her.

 

17.                               Acknowledgment.  The Executive states and
represents that she has carefully read this Agreement, understands the contents
herein, freely and voluntarily assents to all of the terms and conditions
hereof, and signs her name of her own free act.

 

18.                               No Waiver.  No delay or omission by the
Company in exercising any right under this Agreement shall operate as a waiver
of that or any other right.  A waiver or consent given by the Company on any one
occasion shall be effective only in that instance and shall not be construed as
a bar or waiver of any right on any other occasion.

 

19.                               Validity/Severability.  In case any provision
of this Agreement shall be invalid, illegal or otherwise unenforceable, the
validity, legality and enforceability of the remaining provisions shall in no
way be affected or impaired thereby.

 

20.                               Captions.  The captions of the sections of
this Agreement are for convenience of reference only and in no way define, limit
or affect the scope or substance of any section of this Agreement.

 

21.                               Counterparts.  This Agreement may be executed
in one or more counterparts, each of which shall be deemed to be an original but
all of which together will constitute one and the same instrument.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth below.

 

 

 

 

CTC MEDIA, INC.

 

 

 

 

 

 

 

Dated:

July 31, 2013

/S/ ANGELO CODIGNONI

 

 

By: Angelo Codignoni

 

 

Title: Co-Chairman, Board of Directors

 

 

 

 

 

Address:

31A Leningradsky Prospekt

 

 

 

Moscow 125284

 

 

 

Russia

 

 

 

 

 

YULIANA SLASHCHEVA

 

 

 

 

 

 

Dated:

July 31, 2013

/S/ YULIANA SLASHCHEVA

 

10

--------------------------------------------------------------------------------

 

 

Exhibit A

 

Equity Award

 

CTC MEDIA, INC.

 

Notice of RSU Award

 

This Notice of RSU Award evidences the grant by CTC Media, Inc. (the “Company”)
of restricted stock units (“RSUs”) to the person listed below (the “Recipient”),
pursuant to the Company’s 2013 Equity Incentive Plan (the “Plan”). Subject to
the attached terms and conditions, and the terms and condition of the Plan, a
copy of which has been provided to the Recipient, the RSUs granted hereunder
will entitle the Recipient to receive shares of Common Stock of the Company
(“Shares”) as set forth herein.

 

The terms of this grant (your “RSU Award”) are as follows:

 

Name of Recipient:

 

Yuliana Slashcheva

 

 

 

Number of RSUs
(subject to adjustment as set forth herein):

 

161,111

 

 

 

Grant Date:

 

1 August 2013

 

 

 

Vesting Start Date:

 

1 August 2013

 

 

 

Minimum Price Threshold:

 

$12.00

 

 

 

Expiration Date:

 

Unless earlier terminated in accordance with the Terms and Conditions attached
hereto, this RSU Award shall expire at 5:00 p.m. Moscow time on 4 March 2023.

 

Accepted and agreed:

 

 

/S/ YULIANA SLASHCHEVA

 

Signature of Recipient

 

 

11

--------------------------------------------------------------------------------


 

ARTICLE I

Terms and Conditions of RSU Award

 

Section 1.1                                    Vesting Schedule

 

(a)                                 The RSUs shall vest, subject to the
continued employment of the Recipient by the Company or any of its subsidiaries
(together, the “Group”) on each vesting date, solely upon the achievement of
defined Performance Objectives as set out below.  Any RSUs that vest in
accordance with the terms of this Section 1.1 are referred to as “Vested RSUs”.

 

(b)                                 Up to 27,778 RSUs shall vest on 31
March 2014 (the “First Tranche RSUs”), subject to the following and the
continued employment of the Recipient:

 

(i)                                     One-third of the First Tranche RSUs
shall vest solely upon achievement of the OIBDA Margin Objective for 2013.

 

(ii)                                  One-third of the First Tranche RSUs shall
vest solely upon achievement of the Revenue Growth Objective for 2013.

 

(iii)                               One-third of the First Tranche RSUs shall
vest solely upon achievement of the Cash Conversion Ratio Objective for 2013.

 

(c)                                  Up to 66,667 RSUs shall vest on 31
March 2015 (the “Second Tranche RSUs”), subject to the following and the
continued employment of the Recipient:

 

(i)                                     One-third of the Second Tranche RSUs
shall vest solely upon achievement of the OIBDA Margin Objective for 2014.

 

(ii)                                  One-third of the Second Tranche RSUs shall
vest solely upon achievement of the Revenue Growth Objective for 2014.

 

(iii)                               One-third of the Second Tranche RSUs shall
vest solely upon achievement of the Cash Conversion Ratio Objective for 2014.

 

(d)                                 Up to 66,666 RSUs shall vest on 31
March 2016 (the “Third Tranche RSUs”), subject to the following and the
continued employment of the Recipient:

 

(i)                                     One-third of the Third Tranche RSUs
shall vest solely upon achievement of the OIBDA Margin Objective for 2015.

 

(ii)                                  One-third of the Third Tranche RSUs shall
vest solely upon achievement of the Revenue Growth Objective for 2015.

 

(iii)                               One-third of the Third Tranche RSUs shall
vest solely upon achievement of the Cash Conversion Ratio Objective for 2015.

 

(e)                                  Determination of Performance Objectives.
The definition and method of calculation of each Performance Objective are set
out on Schedule A. The Board or a committee thereof shall set the specific
numerical targets for each Performance Objective in respect of each fiscal year
during the term of this RSU Award (the “Numerical Targets”), and shall notify
such Numerical Targets to the Recipient in writing by no later than 31 March of

 

12

--------------------------------------------------------------------------------


 

such fiscal year, pursuant to the form of notice set out on Schedule B. The
Board or such committee may establish such Numerical Targets in its sole
discretion, and the Numerical Targets for a particular fiscal year may differ
from those set for any prior fiscal year.

 

(f)                                   Determination of Achievement of
Performance Objectives.  The Board or a committee thereof shall determine in
good faith whether each Performance Objective for the immediately preceding
fiscal year has been achieved by no later than 31 March of each fiscal year,
based upon the audited consolidated financial statements of the Group for such
immediately preceding fiscal year, as approved by the Audit Committee of the
Board.

 

(g)                                  Failure to Achieve Performance Objectives. 
For the avoidance of doubt, in the event that one or more Performance Objectives
with respect to any fiscal year is not achieved (as determined pursuant to
paragraph (f) above), the respective tranche of RSUs in respect of such fiscal
year shall no longer be capable of vesting hereunder and the RSU Award shall
lapse with respect to such RSUs, unless otherwise determined by the Committee in
its sole discretion.

 

Section 1.2                                    Exercise of Vested RSUs and
Delivery of Shares

 

(a)                                 Exercise. Vested RSUs may be exercised as
follows, in each case subject to the satisfaction of the Minimum Price Condition
(as defined below):

 

(i)                                     Up to 30% of the aggregate number of
Vested RSUs may be exercised at any time following 1 April 2014.

 

(ii)                                  Up to 60% of the cumulative aggregate
number of Vested RSUs may be exercised at any time following 1 April 2015.

 

(iii)                               Up to 80% of the cumulative aggregate number
of Vested RSUs may be exercised at any time following 1 April 2016.

 

(iv)                              Up to 100% of the cumulative aggregate number
of Vested RSUs may be exercised at any time following 1 April 2017.

 

(b)                                 Minimum Price Condition.  Once exercisable
pursuant to the terms of Section 1.2(a), a Vested RSU may only be exercised if
the Fair Market Value of one share of Common Stock has exceeded the Minimum
Price Threshold on at least ten days (which need not be consecutive) following
the Grant Date and prior to the applicable Exercise Date (the “Minimum Price
Condition”).  For the avoidance of doubt, if the Minimum Price Condition has not
been satisfied prior to the date on which a Vested RSU otherwise becomes
exercisable hereunder, then such RSU shall first become exercisable, if at all,
on the first date on which the Minimum Price Condition has been satisfied.

 

(c)                                  Procedure. Vested RSUs that are exercisable
pursuant to the terms of this Section 1.2 may be exercised by delivery to the
Company of a Notice of Exercise in a form provided by the Company (which may be
in electronic form). Promptly upon receipt of a duly executed Notice of Exercise
by the Chief Financial Officer of the Company (or his designee), the Company
shall, within five business days, deliver to the Recipient one Share of Common
Stock in respect of each RSU so exercised.

 

13

--------------------------------------------------------------------------------


 

Section 1.3                                    Fair Market Value.  The “Fair
Market Value” of a share of Common Stock for purposes hereof shall be:

 

(a)                                 the closing price of one Share of Common
Stock on the Nasdaq Global Select Market (or such other national securities
exchange on which the Company’s shares are then principally traded); or

 

(b)                                 if the Common Stock does not trade on any
such exchange, the average of the closing bid and asked prices on a given day as
reported by an authorized OTCBB market data vendor as listed on the OTCBB
website (otcbb.com); or

 

(c)                                  if the Common Stock is not publicly traded,
as determined in good faith by the Board, using any measure of value it
determines to be appropriate (including, as it considers appropriate, relying on
appraisals).

 

Section 1.4                                    Termination of Relationship with
the Group.  This RSU Award shall immediately cease to vest if either (a) the
Recipient ceases to be an employee or officer of, or consultant or advisor to,
the Group (an “Eligible Recipient”) for any reason, or (b) the Recipient
breaches the non-competition or confidentiality provisions of any employment
contract, confidentiality and nondisclosure agreement or other agreement between
the Recipient and the Group, or the provisions of Article II (Non-Competition
and Non-Solicitation) or Article III (Proprietary Information) hereof. Any
Vested RSUs that are exercisable at the time the Recipient ceases to be an
Eligible Recipient shall continue to be exercisable pursuant to the terms hereof
until the Expiration Date.

 

ARTICLE II
Non-Competition and Non-Solicitation.

 

Section 2.1                                    During the period in which the
Recipient is an Eligible Recipient and for a period of one (1) year with respect
to paragraph (a) below, and for a period of two (2) years with respect to
paragraphs (b) and (c) below, from the date on which the Recipient ceases to be
an Eligible Recipient, the Recipient will not directly or indirectly:

 

(a)                                 as an individual proprietor, partner,
stockholder, officer, employee, director, independent consultant, joint
venturer, investor, lender, or in any other capacity whatsoever (other than as
the holder of not more than five percent (5%) of the total outstanding stock of
a publicly held company), engage in the business of television broadcasting
(including the production of programming for television) in Russia or in any
other country in which the Group then has material operations; or

 

(b)                                 recruit, solicit or induce, or attempt to
induce, any employee or employees of the Group who were employees of the Group
at any time during the six (6) months up to and including the date of the
Recipient’s determination to terminate their employment with, or otherwise cease
their relationship with, the Group; or

 

(c)                                  solicit, divert or take away, or attempt to
divert or to take away, the business or patronage of any of the current or
prospective business partners with whom the Recipient had significant business
discussions and/or negotiations (as evidenced by written correspondence and/or
email communications) while an Eligible Recipient and as a result of the
Recipient being an employee, officer or director of, or consultant or advisor
to, any member of the Group.

 

14

--------------------------------------------------------------------------------


 

Section 2.2                                    If any restriction set forth in
this Article II is found by any court of competent jurisdiction to be
unenforceable because it extends for too long a period of time or over too great
a range of activities or in too broad a geographic area, it shall be interpreted
to extend only over the maximum period of time, range of activities or
geographic area as to which it may be enforceable.

 

Section 2.3                                    The Recipient acknowledges and
agrees that the restrictions contained in this Article II are necessary for the
protection of the business and goodwill of the Group and are considered by the
Recipient to be reasonable for such purpose.  The Recipient agrees that any
breach of this Article II will cause the Group substantial and irrevocable
damage and therefore, in the event of any such breach, in addition to such other
remedies which may be available, the Group shall have the right to seek specific
performance and injunctive relief.

 

Section 2.4                                    The provisions of this Article II
shall survive the Recipient ceasing to be an Eligible Recipient for any reason.

 

ARTICLE III
Proprietary Information.

 

Section 3.1                                    The Recipient agrees that all
information and know-how, whether or not in writing, of a private, secret or
confidential nature concerning the Group’s business or financial affairs
(collectively, “Proprietary Information”) is and shall be the exclusive property
of the Group.  By way of illustration, but not limitation, Proprietary
Information may include software code; business processes, methods and
techniques; material terms of contracts; research data; personnel data; computer
programs and advertiser and supplier lists.  The Recipient shall not disclose
any Proprietary Information to others outside the Group or use the same for any
unauthorized purposes without written approval of the Board of Directors of the
Company, either during the period in which he or she is an Eligible Recipient or
after he or she ceases to be an Eligible Recipient; provided, however, that,
Proprietary Information shall not include information which, at the time of
disclosure or use, was generally available to the public other than by breach of
this Article III or was available to the party to whom disclosed on a
non-confidential basis by disclosure or access provided by the Group or a third
party without breaching any obligations of the Group, the Recipient or such
third party, or was otherwise developed or obtained legally and independently by
the person to whom disclosed without breach of this agreement; and provided,
further, that the Recipient may disclose Proprietary Information when required
to do so by a court of competent jurisdiction, by any governmental agency having
supervisory authority over the business of the Group or by any administrative or
legislative body with jurisdiction to order the Recipient to divulge, disclose
or make accessible such information.

 

Section 3.2                                    The Recipient agrees that all
files, letters, memoranda, reports, records, data, notebooks, or other written,
photographic, or other tangible material containing Proprietary Information,
whether created by the Recipient or others, which shall come into his or her
custody or possession, shall be and are the exclusive property of the Group to
be used by the Recipient only in the performance of his or her duties for the
Group.

 

Section 3.3                                    The Recipient agrees that his or
her obligation not to disclose or use information, know-how and records of the
types set forth in Sections 3.1 and 3.2 above also extends to such types of
information, know-how, records and tangible property of business partners of the
Group or other third parties who may have disclosed or entrusted the same to the
Group or to the Recipient in the course of the Group’s business.

 

15

--------------------------------------------------------------------------------


 

Section 3.4                                    The provisions of this
Article III shall survive the Recipient ceasing to be an Eligible Recipient for
any reason.

 

ARTICLE IV
Forfeiture of Gain.

 

Section 4.1                                    In the event that the Recipient
materially breaches the provisions of Article II (Non-Competition and
Non-Solicitation), or Article III (Proprietary Information) hereof, the
Recipient shall pay to the Company, by way of liquidated damages, an amount (in
cash or Shares) equal to the Aggregate Gain under this RSU Award.  For purposes
hereof, “Aggregate Gain” shall mean the total value received by the Recipient
under this RSU Award, calculated as the closing price of one Share of Common
Stock on the Nasdaq Global Select Market on the date or dates of each issuance
of Shares hereunder, multiplied by the number of Shares issued on such date(s),
without regard to any subsequent market price decrease or increase.

 

ARTICLE V
Miscellaneous.

 

Section 5.1                                    Governing Law.  This Agreement
shall be construed, interpreted and enforced in accordance with the laws of the
State of Delaware, without regard to any applicable conflict of laws provisions.

 

Section 5.2                                    Arbitration.  Any dispute
hereunder shall be referred to and finally resolved by arbitration under the
Rules of the London Court of International Arbitration (the “Rules”), which
Rules are deemed to be incorporated by reference into this clause. The number of
arbitrators shall be one, and the seat, or legal place, of arbitration shall be
London, England.

 

Section 5.3                                    Jurisdiction.  Notwithstanding
the provisions of Section 5.2 above, the Recipient hereby acknowledges and
agrees that the Company may enforce any provision hereof, including, without
limitation, Article II (Non-Competition and Non-Solicitation), Article III
(Proprietary Information) and Article IV (Forfeiture of Gain) in any court of
competent jurisdiction, and in particular the Recipient hereby submits to the
nonexclusive jurisdiction of the courts of the State of Delaware and the courts
of the Russian Federation in respect thereof.

 

Section 5.4                                    Authority of Board.  The Board of
Directors of the Company (or the Compensation Committee thereof) (together, the
“Board”) may construe and interpret the terms of this RSU Award and may correct
any defect, supply any omission or reconcile any inconsistency in this RSU Award
in the manner and to the extent it shall deem expedient to give effect to this
RSU Award.  All decisions by the Board shall be made in its sole discretion, and
shall be final and binding on the Recipient.

 

Section 5.5                                    No Right to Continued Service. 
The Recipient acknowledges and agrees that, notwithstanding the fact that the
vesting of the RSUs is contingent upon his or her continued service to the
Group, this RSU Award does not constitute an express or implied promise of a
continued service relationship or confer upon the Recipient any rights with
respect to continued service relationship with the Group.

 

16

--------------------------------------------------------------------------------


 

Section 5.6                                    No Rights as Stockholder.  The
Recipient shall have no rights as a stockholder with respect to any Shares to be
issued with respect to the RSU Award until such Shares are actually issued.

 

Section 5.7                                    Adjustments.  In the event of any
share split, reverse share split, share dividend, recapitalization, combination
of shares, reclassification of shares, spin-off or other similar change in
capitalization or event, or any dividend or distribution to holders of Shares
other than an ordinary cash dividend, the number and class of securities
available under this Award and the Purchase Price per Share shall be equitably
adjusted by the Company (or a substituted Award may be made, if applicable) in
the manner determined by the Board.

 

Section 5.8                                    Corporate Transaction.  For the
avoidance of doubt, in connection with a “Reorganization Event” (as defined in
the Plan), the Board may, in its absolute discretion, take any or none of the
actions set forth in Section 9(b) of the Plan.

 

17

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Performance Objectives

 

1.  Definition of Performance Objectives.

 

(a)                                 OIBDA Margin Objective.  The Group achieving
an OIBDA Margin of at least [numerical target to be determined for each year]%
for the applicable fiscal year. OIBDA margin shall mean OIBDA divided by total
operating revenues, where OIBDA is defined as operating income before
depreciation and amortization (exclusive of amortization of programming rights
and sublicensing rights).

 

(b)                                 Revenue Growth Objective.  The Group
achieving consolidated revenue growth greater than the growth in the Russian
television market as a whole (in ruble terms), normalized for acquisitions and
divestitures (as determined in good faith by the Board). Revenue growth shall
mean the rate of increase in consolidated total operating revenues from one year
to the subsequent year.

 

(c)                                  Cash Conversion Ratio Objective.  The Group
achieving a Cash Conversion Ratio of at least [numerical target to be determined
for each year]% for the applicable fiscal year.  Cash Conversion Ratio shall
mean net cash flow from operations / OIBDA.

 

2.  Methods of Calculation.

 

(a)                                 The calculation of all Performance
Objectives shall be made on the basis of the audited consolidated financial
statements of the Group prepared in accordance with US GAAP and as approved by
the Audit Committee of the Board of Directors.

 

18

--------------------------------------------------------------------------------

 

SCHEDULE B

 

Notice of 2013 Annual Numerical Targets under RSU Award

 

This Notice sets out the 2013 Numerical Targets for the Performance Objectives
set out in your Notice of RSU Award.

 

 

OIBDA Margin Objective:

33.1

%

 

 

 

 

 

 

 

 

 

 

 

Cash Conversion Ratio Objective:

43.5

%

 

 

 

 

19

--------------------------------------------------------------------------------


 

 

Exhibit B

 

Release

 

RELEASE

 

This RELEASE (“Release”), is entered into between CTC Media, Inc., a Delaware
corporation (the “Company”), and Yuliana Slashcheva (the “Executive”).

 

WHEREAS, pursuant to the Executive’s employment agreement with the Company dated
as of August 1, 2013 (as amended from time to time, the “Employment Agreement”),
as a condition to the Executive’s receipt of the payments (other than Accrued
Amounts) set out in Section 6(b)/(c) of the Employment Agreement (the
“Separation Benefits”), the Executive has agreed to execute and deliver this
Release; and

 

WHEREAS, capitalized terms used and not otherwise defined herein shall have the
meanings ascribed to such terms in the Employment Agreement;

 

NOW, THEREFORE, in consideration of the promises and conditions set forth
herein, the sufficiency of which is hereby acknowledged, the Executive agrees as
follows:

 

1.             Release by Executive.  In consideration of the payment of the
Separation Benefits, the Executive hereby fully, forever, irrevocably and
unconditionally releases, remises and discharges the Company, and its officers,
directors, stockholders, corporate affiliates, subsidiaries, parent companies,
agents and employees (each in their individual and corporate capacities)
(hereinafter, the “Released Parties”) from any and all claims, charges,
complaints, demands, actions, causes of action, suits, rights, debts, sums of
money, costs, accounts, reckonings, covenants, contracts, agreements, promises,
doings, omissions, damages, executions, obligations, liabilities, and expenses
(including attorneys’ fees and costs), relating to the Executive’s employment
with the Group, compensation in respect thereof (whether cash, equity or
otherwise) and/or the termination thereof which the Executive ever had, could
have had or now has against the Released Parties, whether known or unknown,
suspected or unsuspected, (ii) all common law claims including, but not limited
to, actions in tort, defamation and breach of contract, all claims to any
non-vested ownership interest in the Company, contractual or otherwise,
(iii) any claim or damage (including a claim for retaliation) under any common
law theory or any US federal, state or local statute or ordinance (including
discrimination statutes) not expressly referenced above and (iv) any claim of
any kind whatsoever brought under the laws of the Russian Federation or local
subdivision thereof.   Notwithstanding any provision of this Release to the
contrary, (A) the Indemnification Agreement shall continue in full force and
effect and, subject to the terms and conditions thereof, the Executive shall be
entitled to all rights and protections afforded to her by such agreement,
(B) those provisions of the Employment Agreement that expressly survive
termination of that agreement shall continue in full force and effect, (C) the
Equity Award shall remain exercisable to the extent expressly provided therein
subject to the terms and conditions set out therein and (D) there shall survive
any claim (I) for any Accrued Amounts payable under the Employment Agreement
which have not yet been paid or (II) for any benefits under any medical, dental,
vision, or other welfare plan that are payable by the Company that have been
incurred prior to, but that have not been processed and/or paid to the Executive
as of the date hereof; and (E) there shall survive any claim for interests, if
any, that the Executive may have accrued prior to the Executive’s date of
termination under any pension, savings or similar retirement plan or vehicle
maintained by the Company.

 

20

--------------------------------------------------------------------------------


 

2.             Validity.  Should any provision of this Release be declared or be
determined by any court of competent jurisdiction to be illegal or invalid, the
validity of the remaining parts, terms, or provisions shall not be affected
thereby and said illegal or invalid part, term or provision shall be deemed not
to be a part of this Release.

 

3.             Applicable Law.  This Release shall be governed exclusively by
the laws of the State of Delaware, without regard to conflict of laws
provisions.

 

4.             Arbitration. Any dispute concerning, arising out of or relating
to this Release shall be submitted to binding arbitration before the London
Court of International Arbitration (the “LCIA”) and the arbitration shall be
conducted pursuant to the LCIA Rules.  The number of arbitrators shall be one
(the “Arbitrator”), who shall be appointed by the LCIA.  The arbitration shall
be conducted in accordance with the following additional provisions:

 

(a)           The parties shall commence the arbitration by jointly filing a
written submission with the LCIA.

 

(b)           The seat of arbitration shall be London, England; the language to
be used in the arbitral proceedings shall be English; and the governing law
shall be the substantive internal laws of the State of Delaware.

 

(c)           Not later than 30 calendar days after the conclusion of the
arbitration hearing, the Arbitrator shall prepare and distribute to the parties
a writing setting forth the arbitral decision and the Arbitrator’s reasons
therefor.  Any award rendered by the Arbitrator shall be final, conclusive and
binding upon the parties, not subject to appeal, and judgment thereon may be
entered and enforced in any court of competent jurisdiction, provided that the
Arbitrator shall have no power or authority to grant injunctive relief, specific
performance or other equitable relief.

 

(d)           The Arbitrator shall have no power or authority, to (x) modify or
disregard any provision of this Release, including the provisions of this
Section 4, or (y) address or resolve any issue outside the scope of the
arbitration provision that is not submitted by the parties.

 

(e)           The parties shall not be entitled to discovery, and the Arbitrator
shall have no power to order discovery of documents, oral testimony or other
materials.

 

(f)            In connection with any arbitration proceeding pursuant to this
Release, each party shall bear its or her own costs and expenses.

 

5.             Acknowledgments.  The Executive acknowledges that she has been
given twenty-one (21) days to consider this Release and that the Company advised
her to consult with an attorney and tax advisor of her own choosing prior to
signing this Release.  Further, the Executive acknowledges she may revoke this
Release for a period of seven (7) days after the execution of this Release, and
this Release shall not be effective or enforceable until the expiration of this
seven (7) day revocation period.

 

6.             Voluntary Assent.  The Executive affirms that no other promises
or agreements of any kind have been made to or with her by any person or entity
whatsoever to cause her to sign this Release, and that she fully understands the
meaning and intent of this Release.  The Executive states and represents that
she has had an opportunity to fully discuss

 

21

--------------------------------------------------------------------------------


 

and review the terms of this Release with an attorney.  The Executive further
states and represents that she has carefully read this Release, understands the
contents herein, freely and voluntarily assents to all of the terms and
conditions hereof, and signs her name of her own free act.

 

IN WITNESS WHEREOF, all parties have set their hand and seal to this Release as
of the date written above.

 

CTC MEDIA, INC.

 

EXECUTIVE

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

Yuliana Slashcheva

 

Title:

 

 

 

 

 

 

 

 

 

 

Date:

 

Date:

 

22

--------------------------------------------------------------------------------
